DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and further election of Species A relating to a method of determining electrochemical impedance in the reply filed on 06/08/2021 is acknowledged. A lack of arguments is deemed to be an election without traverse.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/10/2019 and 06/08/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states the phrase “verifying stable operating conditions” whereas stable is indefinite as it fails to define the conditions that Applicant considers stable. Therefore, claim 1 is indefinite for failing to define the parameters for stability.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over De Beer (GB 2527584- US Equivalence US 20180212262) in view of Maly et al. (US 20050287402-hereinafter Maly).

Regarding claim 1, De Beer teaches verifying stable operating conditions for the fuel cell (De Beer [0049] a state is achieved before injecting a signal to measure the voltage/ current response correlating to a first stable state);
measuring a current output by the fuel cell and recording a first current value (De Beer [0049] the system measures the voltage/current response meaning the voltage/ current is measured before and after the disturbance);

perturbing the current output from the fuel cell (De Beer [0049] injecting a broad band signal into the cell then measuring the response to calculate the impedance; the broad band signal is viewed as the disturbance);
verifying the current output by the fuel cell and the voltage across the fuel cell have stabilized following the perturbing of the current (De Beer [0049] measure the response at the different level meaning a second stabilized state would have been achieved for the response to be accurate);
measuring the current output by the fuel cell and recording a second current value (De Beer [0049] measuring the voltage/current response before and after the disturbance);
measuring the voltage across the fuel cell and recording a second voltage value (De Beer [0049] measuring the voltage/current response before and after the disturbance);
and determining ECI of the fuel cell by dividing the difference between the first voltage value and second voltage value by the difference between the first current value and the second current value (De Beer [0049] the impedance is then calculated using the differences in the voltage and current values; The calculation is common knowledge to a skilled artisan as this is a simple equation relating impedance, voltage, and current);
De Beer fails to teach wherein the impedance is an indicator for the hydration state of the fuel cell. The impedance being related to the hydration state of the fuel cell is common knowledge in the art.

Maly discloses a fuel cell relating to monitoring the impedance of the fuel cell stack. Maly teaches wherein the determined impedance is correlated to a hydration state of the fuel cell stack (Maly 
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to correlate the impedance of De Beer as an indicator for the hydration state of the fuel cell as taught by Maly as the hydration state allows for sufficient ion-conductivity through the membrane electrolyte. De Beer does not explicitly correlate the impedance to the hydration state but this is common knowledge in the field as shown by Maly.

Regarding claim 2, modified De Beer teaches all of the claim limitations of claim 1 above. De Beer further teaches repeating the steps of the method during operation of the fuel cell to monitor the hydration state of the fuel cell over time (De Beer [0005] the state of health and the system is continuously monitored in order to detect problems resulting in the fuel cell; The continuous monitoring of the state of health would be repeating the method steps over time to ensure the fuel cell is working properly).

Regarding claim 3, modified De Beer teaches all of the claim limitations of claim 1 above. De Beer further teaches wherein the operating conditions include a cathode flow rate through the fuel cell, an anode flow rate through the fuel cell (De Beer [0005] and [0074] Cathode and anode flow rates were monitored and were constant/ stable), a temperature of the fuel cell (De Beer [0074-0075] temperature was varied within a range and would be considered stable in this range), the current output by the fuel cell, and the voltage across the fuel cell (De Beer [0049] the current and voltage was measure before and after the disturbance; measurements would be taken once stability is achieved). A skilled artisan would recognize that these operating conditions are common for a fuel cell and would be obvious to include/monitor these operating conditions.

Regarding claim 6, modified De Beer teaches all of the claim limitations of claim 1 above. De Beer further teaches wherein the ECI is a direct current impedance (De Beer [0047] direct current (DC) and then impedance is calculated).

Regarding claim 10, modified De Beer teaches all of the claim limitations of claim 1 above. De Beer further teaches wherein the fuel cell is one of a plurality of fuel cells making up a fuel cell stack (De Beer [0054] stacks of cells are used or [0003] larger systems may require a number of stacks connected to produce the acceptable voltage level needed). A skilled artisan would be able to adjust the number of cells/ stacks for the intended purpose.


Claims 4-5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over De Beer (GB 2527584- US Equivalence US 20180212262) in view of Maly et al. (US 20050287402-hereinafter Maly) as applied to claim 1 above, and further in view of Kawabuchi (WO 2018131071- US Equivalence: US 20190341638 used for citations).

Regarding claim 4, modified De Beer teaches all of the claim limitations of claim 1. De Beer fails to teach wherein verifying the operating conditions are stable includes verifying that a flow through the cathode is fluctuating less than or equal to about 7%, that an anode fuel pressure is fluctuating less than or equal to about 10%, that a fuel cell stack temperature is fluctuating less than or equal to about 0.2%, that the current output by the fuel cell is fluctuating less than or equal to about 5%, and that the voltage across the fuel cell is fluctuating less than or equal to about 1%.



Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the control system controller of Kawabuchi into De Beer’s fuel cell such that the controller can measure and adjust the operating conditions within a given tolerance. A skilled artisan would recognize that the tolerance levels can be set to different ranges as determined by the operator and would not take any ingenuity to set the different tolerance levels. 

Regarding claim 5, modified De Beer teaches all of the claim limitations of claim 1. De Beer teaches wherein a broad band signal is injected to change the current and voltage, but fails to teach wherein perturbing the output from the fuel cell includes commanding a DC/DC converter connected to the fuel cell to change the current output of the fuel cell.

Kawabuchi discloses a control method for a fuel cell system. Kawabuchi teaches wherein the controller 80 controls the various valves and injectors and performs a control on each actuator for the DC/DC converter based on the signals from the sensors (Kawabuchi [0063]). The DC/DC converter is electrically connected to the fuel cell stack and is configured to boost an output voltage and current 
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to add in the DC/DC converter of Kawabuchi into De Beer’s fuel cell such that the converter receives signals from a controller to increase the voltage/ current of the fuel cell so that the impedance is calculated and the hydration state of the fuel cell is known. The DC/DC converter can be configured to apply the disturbance that eventually calculates the impedance and shows the overall hydration state of the cell.

Regarding claim 7, modified De Beer teaches all of the claim limitations of claim 1. De Beer teaches that the impedance can be done across a range of frequencies (De Beer 0048]) but fails to teach of a single frequency.

Kawabuchi discloses a control method for a fuel cell system. Kawabuchi teaches that the impedance is measured corresponding to a voltage and current at a predetermined frequency (Kawabuchi [0060]). Kawabuchi does teach that a plurality of frequencies can be used (Kawabuchi [0084]). The impedance can be calculated at a single frequency or a plurality of frequencies.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify De Beer’s method of determining an impedance to incorporate Kawabuchi’s teaching of a single frequency used such that the calculated impedance is a single frequency impedance. This could have been realized by De Beer by picking a single frequency within the range instead of using multiple frequencies.

Regarding claim 8, modified De Beer teaches all of the claim limitations of claim 7. De Beer further teaches that a 1000 Hz frequency can be used (De Beer [0016]; 1000 Hz is within the given range). Due to the modification of claim 7, a single frequency can be used instead of a plurality of frequencies to make the impedance a single frequency impedance.

Regarding claim 9, modified De Beer teaches all of the claim limitations of claim 7. De Beer further teaches wherein an envelope and a phase of the single-frequency ECI for the fuel cell is measured using an analog circuit connected to the fuel cell (De Beer [0052] and [0068] an analogue output 118/analogue input 120 is connected to the current regulator of the fuel cell and can calculate the phase vectors of the broad band signal).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727